Walton, J.
This is a writ of entry. The plaintiff claims title through an attachment and levy; and the only question is whether the plaintiff, at the time of the attachment, had actual notice of the existence of an unrecorded deed.
The evidence of such notice is very unsatisfactory. But the jury, nevertheless, found in favor of the defendant, which shows that, in their judgment, the plaintiff had such notice.
Is the verdict so clearly wrong as to require us to set it aside ? The presiding justice before whom the case was tried (Virgin) thinks it is. We have read the evidence very carefully, and we are of the same opinion.

Motion sustained.

Peters, C. J., Virgin, Emery, Foster and Haskell, JJ., concurred.